Citation Nr: 0822847	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  03-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder 
(a "back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 determination by the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In May 2006, the Board remanded the matter to the RO via the 
AMC for due process considerations; to obtain the veteran's 
complete VA treatment records; to schedule the veteran for a 
VA examination to determine the etiology of his spinal 
disorder; and to readjudicate this issue, furnishing the 
veteran and his representative a supplemental statement of 
the case (SSOC) if the claim were to remain denied.

In June 2007, the Board again remanded the matter to the RO 
in order to ensure full compliance with the instructions from 
the May 2006 remand.  Specifically, the RO was directed to 
readjudicate the matter on appeal, considering any new 
evidence secured since the October 2003 statement of the case 
(SOC), and issue an SSOC if the disposition remained 
unfavorable.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

This matter was advanced on the docket after good or 
sufficient cause was shown to do so.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).


FINDING OF FACT

The evidence, overall, demonstrates that the veteran's lumbar 
spine disorder is not secondary to his service-connected 
shrapnel wound of the left buttock or his service


CONCLUSION OF LAW

Service connection for a lumbar spine disorder is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  

38 C.F.R. § 3.310 was revised.  See 71 Fed. Reg. 52747 
(September 7, 2006).  When a regulation or statute is revised 
during the course of an appeal, the Board generally must 
determine which version should be applied and/or the 
respective time periods for application of the respective 
versions.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  

The amendment left unaffected subsections (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but redesignated as subsection (c) in the revised version.  

The revision consisted of a new subsection (b) which states 
in full:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service 
connected disability.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as if one disability has caused another disability.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The veteran claims that his current lumbar spine disorder 
developed secondary to his service-connected shrapnel wound.  
It is the veteran's contention that his service-connected 
disability and associated injuries have caused him to place 
extra weight on the right leg over the years after his 
service, throwing off the alignment of his back and causing 
his current disorder and pain.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes VA outpatient records and hospital records 
detailing treatment for various medical problems, including 
lumbar spine problems, currently treated by medications, 
heat, a TENS unit, and assistive walking devices.  Based on 
the above, the evidence indeed shows a current lumbar spine 
disorder.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  

The veteran is service connected for residuals of gunshot 
wound to the left buttock, muscle group XVII, with retained 
foreign bodies, at a disability rating of 20 percent, 
effective June 26, 2000; limitation of flexion of the left 
hip associated with the residuals of gunshot wound to the 
left buttock, at a disability rating of 10 percent, effective 
October 30, 2001; and residual tender scar, secondary to the 
gunshot wound to the left buttock, at a disability rating of 
10 percent, effective October 30, 2001.  The veteran is 
therefore eligible to claim service connection for a 
disability that is the result of his service-connected 
disabilities.

The third requirement for establishing secondary service 
connection is evidence that the claimed disability is 
proximately due to or the result of the service-connected 
disease or injury.  

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injury or disease.  

The service medical records are silent for any complaints, 
diagnoses, or treatments for any lumbar spine problems.  
There is therefore no basis for granting this claim on a 
direct basis.

The post-service medical records include VA treatment records 
from May 1982 through June 2003, chronicling the veteran's 
ongoing back problems, including a stated history of three 
surgeries to the lumbar spine: to repair a ruptured disc in 
1975, another discectomy in 1977, and the placement of a 
metal rod in the late 1990's.  However, the medical records 
contain no opinion regarding or indicating a causal 
connection between the lumbar spine disorder and the service-
connected disabilities.  Indeed, the post-service records are 
silent on any opinion connecting the lumbar spine disorder to 
the shrapnel wound to the left buttock at all.

Overall, the Board must find that the treatment record 
provides some limited evidence against this claim, clearly 
indicating two separate disorders, a service connected 
problem and a nonservice connected back disability, without a 
connection.  The Board has found nothing in the record that 
would connect the two problems, leading the Board to conclude 
that there is no connection between the two problems. 

A VA authorized examination was administered in February 
2002.  The examiner noted the veteran's multiple health 
problems, including a stroke in 1991 and a resulting left 
hemiparesis affecting the veteran's speech, upper and lower 
extremities, and resulting in weakness.  The examiner also 
noted the veteran's three surgeries on the lumbar spine 
described above.  The examiner noted the veteran's obvious 
low back pain upon examination.  However, the examiner stated 
"in terms of the back ... symptoms, this cannot be related to 
the shrapnel wound of the left buttock without the resort to 
speculation."  

The examiner again noted the veteran's history of stroke with 
left hemiparesis and three back surgeries, stating "the 
combination of this and the other multiple medical problems 
are likely to be the origin of the low back complaint."

The Board must find that this report is entitled to some 
probative weight and provides evidence against this claim, as 
speculation would be required to relate the veteran's lumbar 
spine problems to his service-connected disabilities.

Another VA authorized examination was administered in October 
2006, pursuant to the Board's May 2006 remand.  The examiner 
listed a thorough description of the veteran's claims file 
and medical history and administered a physical examination.  
Diagnoses were service-connected residuals of gunshot wound 
to the left buttock, Muscle Group XVII, with retained foreign 
bodies; residual nontender scarring from lumbar surgeries and 
fusion; lumbar degenerative joint disease; lumbar disc 
disease; and sciatica symptoms in both lower extremities.  

The examiner's opinion was, "regarding low back condition ... 
and service connected residuals of gunshot wound to the left 
buttock, ... I cannot offer an opinion because such knowledge 
is not available in the medical literature, and any opinion 
would be speculation."  The examiner added, "unable to make 
any direct connection between the lower buttock gunshot wound 
in 1951 and [the veteran's] low back pain starting in the 
1970's.  No documentation from the 1970's about the 
circumstances at the onset of the low back pain."

The Board must find that this report is also entitled to some 
probative weight and provides evidence against this claim, 
again requiring speculation to connect the veteran's lumbar 
spine disorder to his service-connected shrapnel wound and 
resulting disabilities.

Simply stated, the Board finds that the VA examinations, the 
post-service treatment records, and the service records 
provide evidence against this claim, indicating a problem 
with no connection to the service connected disability.  
There is no medical indication that the conditions are 
proximately due to or the result of the service-connected 
disability and sufficient evidence against such a finding, 
outweighing the veteran's lay contentions that there is some 
connection between the two problems. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a lumbar spine 
disorder on a secondary basis.  In denying his claim, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in December 2003 and July 2006 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in August 2007 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient and 
hospital records from 1982 through June 2003.  The appellant 
was afforded VA medical examinations in February 2002 and 
October 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a lumbar spine disorder is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


